Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites “wherein an amount of energy received from the back-up power source and provided to the load during the procedure is greater than a maximum energy capacity of the back-up power source.”. It is not clear how the amount of energy received from the back-up power source is greater than the maximum energy capacity of the back-up power source.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 20160224088).
	With respect to claim, 1, 8, 13, 18 and 20 Nguyen teaches a power device [see figure 2] comprising: a first input configured to be coupled to a main power source [see the connection to the main power in figure 2]; a second input configured to be coupled to a back-up power source [see the connection to the back-up power comprising the battery module in figure 2]; an output configured to be coupled to a load, the load being configured to perform a procedure [see the load(s) 214 in figure 2 connected to the man power and the back-up power subsystem]; and at least one controller [control module 206] configured to determine a required energy for the load to perform the procedure [see the step 424 in figure 4]; estimate an amount of available energy predicted to be available to the power device during the procedure, the available energy being derived from at least the back-up power source [see the step 426 in figure 4]; determine whether the amount of available energy predicted to be available is equal to or greater than the required energy [see the step 428 in figure 4]; and prevent power from being provided at the output responsive to determining that the amount of available energy predicted to be available is less than the required energy [see the step 432 in figure 4].
Regarding claim 2, document D1 discloses that the at least one controller is further configured to control the power device to deliver power to the output responsive to determining that the amount of available energy is equal to or greater than the required energy, see the step 430 in figure 4 of D1. 
Regarding claim 3 and 15, the system of document D1 must inherently or implicitly comprise an output switch preventing power from being provided at the output. Otherwise, the power output from the battery could not be disabled by the system.
The features of claim 4 and 16 are disclosed by the method of figure 4 of document D1.
Claim 5 and 17: According to step 432 of figure 4 of D1, the power is disabled if the required power of the load is predicted to be greater than the estimated amount of power that will be available from the main power source and the back-up power source at any time during the procedure. In this context, it is noted that in D1 the back-up power is used in case when the main power is lost (see for example par. 24 of D1 ), so that the available power calculated in step 426 corresponds to a sum of both the main power and the battery power.
Claim 6: see again par. 24 of D1, for example, disclosing that the battery power is used upon detection that the main power is not available.
Claim 7: see again steps 430 and 432 in figure 4 of D1 as well as the above clarity objection.
Claim 9: see the control module in figure 2 of D1.
Claims 10, 11 and 12 relate to an obvious feature of providing a remote control device with a corresponding communication module, which cannot justify any inventive step. With respect to a communication between the back-up power device and the host device of D1, reference is also made to par. 15 of D1.
Claims 1-2, 6-9, 12-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (US 20180138731)
	With respect to claims 1, 8, 13 and 20 Baba teaches a power device comprising: a first input configured to be coupled to a main power source (8);  a second input configured to be coupled to a back-up power source (5);  an output (2) configured to be coupled to a load (7), the load being configured to perform a procedure (operate household loads during a specified pattern or time period); and at least one controller (1/11) configured to determine a required energy for the load to perform the procedure; estimate (item 15 paragraph 0040-44) an amount of available energy predicted (see planned discharge amount) to be available to the power device during the procedure, the available energy being derived from at least the back-up power source (battery); determine whether the amount of available energy predicted to be available is equal to or greater (paragraph 0045) than the required energy; and prevent (prohibit) power from being provided (paragraph 0047) at the output responsive to determining that the amount of available energy predicted to be available is less than the required energy (see threshold value, paragraph 47, 86).
	With respect to claim 2 and 14 Baba teaches the at least one controller is further configured to control (via 6) the power device to deliver power (output power from battery) to the output responsive to determining that the amount of available energy (paragraph 0045) is equal to or greater than the required energy.
With respect to claim 6 and 18 Bab teaches the controller to the power device to draw main power from the main power source (AC grid); and control, while the load executes the procedure, the power device to draw back-up power from the back-up power source responsive to determining (allow discharge from battery) that a required power of the load is greater than the main power.
	With respect to claim 7 and 19 Baba teaches control the power device to deliver power to the output responsive to determining that the amount of available energy predicted to be available is equal to or greater than the required energy (permissive mode), and wherein an amount of energy received from the back-up power source and provided to the load during the procedure is greater than a maximum energy capacity of the back-up power source.
	With respect to claim 9 Baba teaches the computing device is the power device (local control and power draw Fig. 1). 
	With respect to claim 12 Baba teaches at least one communication interface (paragraph 0097) configured to be communicatively coupled to the power device, and wherein preventing (prohibition mode) the power from being provided at the output includes providing, via the communication interface, instructions (programming via internet paragraph 0097) to the power device to not provide power to the load.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 20180138731) in view of Cha et al. (US 20150280493).
With respect to claims 10-11 Baba teaches the computing device however does not teach the interface with a remote server. Cha teaches the use of a remote server (Fig. 4). It would have been obvious to one having ordinary skill in art at the time of the invention to apply Baba to a remote server control for the benefit of increased computing power. 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 20180138731) in view of Hasebe et al. (US 9,350,188)
With respect to claim 3 and 15 Baba teaches an output switch (2 see switchboard) coupled to the output, and wherein preventing power from being provided at the output. Baba does not teach the controlling the output switches. Hasebe teaches the known use of controlling the output switch (19). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Baba to include the controlling of the output switch to be in a non-conducting state in order to protect the battery from over discharge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836